Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11932   Page 1 of
                                      43




             EXHIBIT 3
       PII Redacted Pursuant to Fed. R. Civ. P. 5.2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11933   Page 2 of
                                      43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11934   Page 3 of
                                      43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11935   Page 4 of
                                      43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11936   Page 5 of
                                      43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11937   Page 6 of
                                      43




                    EXHIBIT A
Case
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                           ECF No.
                               No. 457-63
                                   307-2 filed
                                           filed06/13/18
                                                 10/23/18 PageID.7330
                                                           PageID.11938 Page
                                                                          Page
                                                                             8 of
                                                                               7 of
                                                                                  9
                                      43
Case
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                           ECF No.
                               No. 457-63
                                   307-2 filed
                                           filed06/13/18
                                                 10/23/18 PageID.7331
                                                           PageID.11939 Page
                                                                          Page
                                                                             9 of
                                                                               8 of
                                                                                  9
                                      43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11940   Page 9 of
                                      43




                            EXHIBIT A-1
Case
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                           ECF No.
                               No. 307-3
                                   457-63 filed
                                             filed06/13/18
                                                   10/23/18 PageID.7333
                                                             PageID.11941Page
                                                                           Page
                                                                              2 of105
                                    of 43
Case
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                           ECF No.
                               No. 307-3
                                   457-63 filed
                                             filed06/13/18
                                                   10/23/18 PageID.7334
                                                             PageID.11942Page
                                                                           Page
                                                                              3 of115
                                    of 43
Case
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                           ECF No.
                               No. 307-3
                                   457-63 filed
                                             filed06/13/18
                                                   10/23/18 PageID.7335
                                                             PageID.11943Page
                                                                           Page
                                                                              4 of125
                                    of 43
Case
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                           ECF No.
                               No. 307-3
                                   457-63 filed
                                             filed06/13/18
                                                   10/23/18 PageID.7336
                                                             PageID.11944Page
                                                                           Page
                                                                              5 of135
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11945   Page 14
                                    of 43




                    EXHIBIT B
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63  filed06/15/18
                                   311-3 filed   10/23/18 PageID.7489
                                                           PageID.11946Page
                                                                         Page
                                                                            1315
                                                                               of
                                    of14
                                       43




                                       74
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63
                                   311-3 filed
                                           filed06/15/18
                                                 10/23/18 PageID.7490
                                                           PageID.11947Page
                                                                         Page
                                                                            1416
                                                                               of
                                    of14
                                       43




                                       75
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11948   Page 17
                                    of 43




                    EXHIBIT C
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11949   Page 18
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11950   Page 19
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11951   Page 20
                                    of 43




                    EXHIBIT D
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11952   Page 21
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11953   Page 22
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11954   Page 23
                                    of 43




                    EXHIBIT E
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11955   Page 24
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11956   Page 25
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11957   Page 26
                                    of 43




                    EXHIBIT F
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11958   Page 27
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11959   Page 28
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11960   Page 29
                                    of 43




                   EXHIBIT G
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11961   Page 30
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11962   Page 31
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11963   Page 32
                                    of 43




                   EXHIBIT H
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11964   Page 33
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11965   Page 34
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11966   Page 35
                                    of 43




                     EXHIBIT I
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11967   Page 36
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11968   Page 37
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11969   Page 38
                                    of 43




                    EXHIBIT J
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11970   Page 39
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11971   Page 40
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11972   Page 41
                                    of 43




                   EXHIBIT K
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11973   Page 42
                                    of 43
Case 2:17-cv-11910-MAG-DRG ECF No. 457-63 filed 10/23/18   PageID.11974   Page 43
                                    of 43
